

116 S3488 IS: To amend the Mineral Leasing Act to repeal a provision relating to the suspension, waiver, or reduction of rents or royalties by the Secretary of the Interior to promote development or operation, to amend the Outer Continental Shelf Lands Act to limit the authority of the Secretary to reduce or eliminate certain royalties and net profit shares, and for other purposes.
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3488IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Merkley (for himself, Mr. Markey, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Mineral Leasing Act to repeal a provision relating to the suspension, waiver, or reduction of rents or royalties by the Secretary of the Interior to promote development or operation, to amend the Outer Continental Shelf Lands Act to limit the authority of the Secretary to reduce or eliminate certain royalties and net profit shares, and for other purposes.1.Repeal of provision of the Mineral Leasing Act relating to the suspension, waiver, or reduction of rents or royalties by the Secretary of the Interior to promote development or operation(a)RepealSection 39 of the Mineral Leasing Act (30 U.S.C. 209) is repealed.(b)Conforming amendments(1)Section 8721(b) of title 10, United States Code, is amended by striking 202–209 and inserting 202–208.(2)Section 8735(a) of title 10, United States Code, is amended by striking 202–209 and inserting 202–208.(3)Section 31(h) of the Mineral Leasing Act (30 U.S.C. 188(h)) is amended by striking and the provisions of section 39 of this Act.2.Limitation on the authority of the Secretary to reduce or eliminate certain royalties and net profit shares under the outer Continental Shelf Lands ActSection 8(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)) is amended by striking paragraph (3) and inserting the following:(3)Limitation on authority of Secretary to reduce or eliminate certain royalties or net profit sharesNotwithstanding any other provision of this Act, the Secretary may not reduce or eliminate any royalty or net profit share established under a lease..